EXHIBIT 10.3


EIGHTH AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
ZIONS BANCORPORATION




THIS EIGHTH AMENDMENT, effective as of September 30, 2018, unless otherwise
stated herein, by and between Fidelity Management Trust Company (the “Trustee”)
and Zions Bancorporation, N.A. (the “Sponsor”);


WITNESSETH:


WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust Agreement
dated July 3, 2006 (the “Agreement”), with regard to the Zions Bancorporation
Payshelter 401(k) and Employee Stock Ownership Plan (the “Plan”); and


WHEREAS, the Sponsor has informed the Trustee that effective September 30, 2018,
“Zions Bancorporation” has merged into its subsidiary, ZB, N.A., creating “Zions
Bancorporation, N.A.”, and all references thereto should be changed accordingly;
and


WHEREAS, the Trustee and the Sponsor now desire to amend the Agreement as
provided for in Section 13 thereof;


NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Agreement by:


(1)
Replacing all references to “Zions Bancorporation” with “Zions Bancorporation,
N.A.”.



(2)
Replacing all references to “Zions Bancorporation Payshelter 401(k) and Employee
Stock Ownership Plan” with “Zions Bancorporation, N.A. Payshelter 401(k) and
Employee Stock Ownership Plan”.



(3)
Replacing all references to “Zions Bancorporation Payshelter 401(k) and Employee
Stock Ownership Plan Trust” with “Zions Bancorporation, N.A. Payshelter 401(k)
and Employee Stock Ownership Plan Trust”.



(4)
Restating Section 1(bb), “Plan”, in its entirety, as follows:



(bb)    “Plan”
        
“Plan” shall mean Zions Bancorporation, N.A. Payshelter 401(k) and Employee
Stock Ownership Plan.


(5)
Restating Section 1(hh), “Sponsor”, in its entirety, as follows:



(hh)    “Sponsor”
        
"Sponsor" shall mean Zions Bancorporation, N.A., a Utah corporation, or any
successor to all or substantially all of its businesses which, by agreement,
operation of law or otherwise, assumes the responsibility of the Sponsor under
this Agreement.




(6)
Restating Section 1(kk), “Trust”, in its entirety, as follows:



(kk)    “Trust”
        
"Trust" shall mean the Zions Bancorporation, N.A. Payshelter 401(k) and Employee
Stock Ownership Plan Trust, being the trust established by the Sponsor and the
Trustee pursuant to the provisions of this Agreement.


IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Eighth
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written. By signing below, the undersigned represent
that they are authorized to execute this document on behalf of the respective
parties. Notwithstanding any contradictory provision of the agreement that this
document amends, each party may rely without duty of inquiry on the foregoing
representation.


ZIONS BANCORPORATION, N.A.
FIDELITY MANAGEMENT TRUST

COMPANY
    


By: /s/ Diana M. Andersen___________10/15/18     By: /s/ Bob
Salerno__________________10/15/18     
Authorized Signatory Date        FMTC Authorized Signatory Date


1    